Citation Nr: 1027440	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right fifth finger amputation with 
residual pain of right arm and wrist.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision in July 2006 by the above 
Department of Veterans Affairs (VA) Regional Office (RO), which 
reopened a claim of entitlement to service connection for PTSD 
and denied the claim on the merits, as well as an April 2007 
rating decision that denied entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  Additionally, during 
the pendency of the appeal, the Veteran perfected a timely appeal 
of a December 2008 rating decision that denied entitlement to 
TDIU.  

In a March 2009 decision, the Board, in pertinent part, reopened 
and denied the Veteran's claim for service connection for PTSD on 
the merits.  The appellant appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2009 Order, the Court remanded the claim of entitlement to 
service connection for PTSD to the Board for readjudication in 
accordance with a Joint Motion for Remand.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A (West Supp. 2009).

The Veteran claims to suffer from PTSD due to his combat and 
noncombat experiences.  A review of service personnel records 
discloses that the Veteran served on active duty in the Republic 
of Vietnam during the Vietnam era.  He served as a security 
policeman with the 3d SP Sq at the Bien Hoa Airforce Base in 
Vietnam from March 1968 to March 1969.  His DD Form 214 does not 
reflect awards or decorations indicative of combat, and there is 
no other objective evidence of record.  However, a notation to 
the claims file refers to a chronology of attacks on the 10 
primary US Airforce Bases operating in Vietnam which confirmed 
that the Bien Hoa Airforce Base received multiple rocket attacks 
during the period the Veteran was assigned there.  Accordingly, 
the RO conceded the stressor of rocket and mortar attacks as the 
basis for the Veteran's claim. 

The Board also notes that effective July 13, 2010, VA 
amended its adjudication regulations governing service 
connection for PTSD by liberalizing, in certain 
circumstances the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 
13, 2010).  Nonetheless, as noted above, a stressor of 
exposure to rocket and mortar attacks has been confirmed.  

However, it remains unclear whether the Veteran has a PTSD 
diagnosis based on the criteria in DSM-IV and whether any PTSD is 
related to his period of active service.  In this regard, VA 
clinical treatment notes from November 1999 to 2001 contained a 
clinical impression of PTSD.  The Veteran submitted the current 
claim in 2005, and was afforded a VA examination in July 2006.  
The VA examiner determined that the Veteran failed to meet the 
diagnostic criteria for a diagnosis of PTSD.  In order to make an 
accurate assessment of the Veteran's entitlement to service 
connection for PTSD, it is necessary to have a medical opinion 
based upon a thorough review of the record that determines 
whether the Veteran has a confirmed PTSD diagnosis that is based 
on his confirmed stressor.  Accordingly, the Board finds that he 
should be provided a VA psychiatric examination and opinion to 
determine whether he meets the DSM-IV criteria for PTSD.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board further notes that claims for service connection for 
PTSD encompass claims for service connection for all acquired 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Veteran's medical records show multiple psychiatric 
diagnoses, to include anxiety disorder, dysthymic disorder, and 
depressive disorder.  The Board thus finds that an examination 
and opinion addressing the etiology of any psychiatric disorder 
that may be present, to include PTSD, is necessary in order to 
fairly decide the merits of the Veteran's claim.

Additionally, the evidence of record shows that the Veteran has 
received disability benefits from the SSA.  There is a 
possibility that the Veteran's SSA records contain evidence 
relevant to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD.  
The SSA records are not in the claims file.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

As noted in the introduction of this decision, the Veteran has 
perfected a timely appeal of a December 2008 rating decision that 
denied entitlement to TDIU.  
The Board finds that claim of entitlement to TDIU is inextricably 
intertwined with the claim for service connection for a 
psychiatric disability, to include PTSD, and the RO must 
adjudicate the service connection matter prior to appellate 
consideration of the TDIU claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (two issues are inextricably intertwined when 
they are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue has 
been rendered).

Finally, in March 2009 the Board remanded the claim of 
entitlement to compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for additional development, to include affording 
the Veteran a VA examination after all VA records related to the 
December 2006 surgery were associated with the claims file.  
While the Veteran underwent a VA examination in January 2010, the 
VA examiner reportedly was unable to provide the requested 
medical opinions because the claims file did not contain the 
operative consent form associated with the Veteran's surgical 
procedure.  There is no indication that an attempt was made to 
obtain VA records in connection with December 2006 surgery.  The 
Board finds that the medical evidence of record is insufficient 
to decide the claim.  Accordingly, on remand VA records related 
to the December 2006 surgery should be obtained and the Veteran 
should be rescheduled for the appropriate VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of the decision 
regarding the Veteran's claim for Social 
Security disability benefits and the 
medical records relied upon in that 
decision.

2.  Schedule the Veteran for a VA 
psychiatric examination to ascertain the 
nature and etiology of any current 
psychiatric disability that may be 
present.  The claims folder should be 
reviewed by the examiner and that review 
should be noted in the examination report.  
The examiner should include a complete 
rationale for each opinion expressed.  
Specifically the examiner should provide 
the following information:

a)  The examiner should diagnose all 
current acquired psychiatric disorders, 
to include PTSD, or explain why there 
are no diagnoses.  

b)  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that each current 
psychiatric disorder is related to 
service.  In doing so, the examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

c)  Address whether a diagnosis of PTSD 
pursuant to DSM-IV is appropriate.  The 
examiner should specifically state 
whether or not each criterion for the 
diagnosis of PTSD has been met at any 
time during the period on appeal, and 
if so, is it related to service, 
including the confirmed in-service 
stressor.  In rendering the requested 
opinion, the examiner is asked to 
reconcile the findings described in the 
examination report in July 2006, as 
well as the VA mental health clinical 
treatment notes from 1999 to 2001.  

3.  Obtain copies of all records that have 
not already been obtained, for all 
treatment rendered the Veteran from the VA 
Medical Center in Shreveport, Louisiana, 
dated from October 2005 to the present.  
All VA records related to the December 
2006 surgery, including, but not limited 
to: consultation reports, progress notes, 
operative reports, operative consent form, 
nursing notes, laboratory reports and any 
follow-up reports, should be obtained.  
Document attempts to ensure all records of 
pertinent VA treatment or evaluation are 
associated with the claims file.  If the 
RO is unable to obtain any pertinent 
evidence identified by the Veteran, it 
should so inform him and request that he 
submit the outstanding evidence

4.  Schedule the Veteran for a VA 
examination by an appropriate specialist 
to determine whether the Veteran has an 
additional disability as a result of his 
Dupuytren's contracture release of the 
right little finger in December 2006.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder, and all VA records related 
to the December 2006 surgery, including, 
but not limited to: consultation reports, 
progress notes, operative reports, 
operative consent form, nursing notes, 
laboratory reports and any follow-up 
reports, must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the Veteran has additional disability 
as the result of

a) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing hospital care, 
medical or surgical treatment, or 
examination in association with the 
December 2006 surgery; or due to

b) an event not reasonably foreseeable.

In reaching his/her opinion, the examiner 
should comment as to whether, in 
performing the December 2006 surgery, the 
VA physician failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider.  Reasons 
and bases for all conclusions and opinions 
should be provided.

5.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


